DETAILED ACTION
This action is in reply to an application filed November 30th, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23rd, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18" and "24" have both been used to designate the same box in FIG. 2 and reference characters "28" and "30" have both been used to designate a different box in FIG. 2. It is understood that the legacy navigation system 24 may be embodied as the inertial navigation system (INS) 18, however FIG. 2 should make clear that one or both are installed on the vehicle. It is also understood that the legacy non-navigation system 28 may be embodied as the threat warning system 30, however FIG. 2 should make clear that it is one or both are installed on the vehicle. It is recommended to amend FIG. 2 to read “18 and/or 24” instead of “18, 24” and “28 and/or 30” instead of “28, 30”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “710” has been used to designate both the routing system and “the examples of instructions or algorithms” employed by the Clutter Metric and Navigation Algorithms 708. It is likely that the specification on page 22 paragraph 0049 line 5 was improperly written to read “the auto-router 16 or routing system, which is shown generally at 710” instead of “the auto-router 16 or routing system 712.” (emphasis added). Applicant is advised to amend the specification in the above recited passage as noted to overcome this objection and the one below.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Routing System 712.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informality: the end punctuation is ";" which is improper and should be ".".  Appropriate correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIver et al. (US Pub. No. 20120065881 A1), herein after McIver.
Regarding claim 17, McIver teaches [a] system comprising: a platform adapted to move from a first location to a second location (McIver: Para. 0084; "With reference now to FIG. 4, an illustration of a mission management process is depicted in accordance with an advantageous embodiment. Mission management process 400 is an example of one implementation for mission management process 212 in FIG. 2. "); a navigation system on the platform (McIver: Para. 0041; "Mission management process 212 is configured to plan and manage mission 208 for flight 210 of aircraft 202."); navigation data generated by the navigation system (McIver: Para. 0043; "Route 220 includes vertical flight path 222 and horizontal flight path 224. Vertical flight path 222 includes the various altitudes at which aircraft 202 will fly during flight 210. Horizontal flight path 224 includes the geographic coordinates through which aircraft 202 will fly during flight 210."); a non-navigation system on the platform, the non-navigation system including at least one non-navigation sensor (McIver: Para. 0090; "For example, on-board threat detection 412 may include an identification of potential threats made using video camera systems, radar systems, infrared systems, and/or other suitable types of on-board sensor systems."); non-navigation sensor data generated by the non-navigation sensor data (McIver: Para. 0048 and 0091; "Route analysis and planning process 214 monitors conditions 228 in environment 230 using information 238. Information 238 includes weather information 231, digital elevation model 233, sensor data 235, detectability 237, electronic order of battle 239, and/or other suitable information." "Off-board threat information 414 comprises information provided by a source off-board aircraft 415. For example, off-board threat information 414 may include information provided by a control station, surveillance aircraft, communications intelligence, signals intelligence, foot soldiers performing surveillance, and/or other off-board sources."); a routing system on the platform, wherein the routing system receives the non- navigation sensor data and the navigation data (McIver: Para. 0047 and 0048; "Additionally, route analysis and planning process 214 monitors conditions 228 in environment 230 around aircraft 202 during flight 210, while aircraft 202 is on route 220. In this illustrative example, conditions 228 may include, for example, without limitation, threat condition 232, weather condition 234, terrain condition 236, and/or other suitable conditions." "Route analysis and planning process 214 monitors conditions 228 in environment 230 using information 238. Information 238 includes weather information 231, digital elevation model 233, sensor data 235, detectability 237, electronic order of battle 239, and/or other suitable information."); a route for the platform generated by the routing system, wherein the route is based on both the non-navigation sensor data and the navigation data (McIver: Para. 0052; "Additionally, route analysis and planning process 214 uses model 241 of aircraft 202 to manage route 220.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McIver, and further in view of Stahlin et al. (US Pub. No. 20110140873 A1), herein after Stahlin.
Regarding claim 1, McIver teaches [a] method, comprising: receiving sensor data from a sensor carried by a platform, wherein the sensor is part of a non-navigation system on the platform (examiner interprets that a platform includes aerial vehicles such as unmanned aerial vehicles) (McIver: Para. 0002, 0093, and 0094; "The present disclosure relates generally to aircraft and, in particular, to a method and apparatus for managing aircraft. Still more particularly, the present disclosure relates to a method and apparatus for managing an unmanned aerial vehicle during flight." "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "Routing analysis and planning process 500 uses information 504, mission parameters 506, control features 508, and objective functions weights 510 to form desired route 502. Information 504 may be an example of information 238 in FIG. 2. Information 504 includes digital elevation model 512, sensor data 514, electronic order of battle 516, and model 518. Electronic order of battle 516 includes an identification of threats and information about the threats that may be encountered during the mission. Model 518 includes aircraft signature 520, aircraft performance 522, and aircraft resources 524."); generating a route by the routing system based, at least in part, on the sensor data… (McIver: Para. 0093 and 0094; "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "Routing analysis and planning process 500 uses information 504, mission parameters 506, control features 508, and objective functions weights 510 to form desired route 502. Information 504 may be an example of information 238 in FIG. 2. Information 504 includes digital elevation model 512, sensor data 514, electronic order of battle 516, and model 518. Electronic order of battle 516 includes an identification of threats and information about the threats that may be encountered during the mission. Model 518 includes aircraft signature 520, aircraft performance 522, and aircraft resources 524."); and moving the platform along the route, wherein the route is based, at least in part, on the sensor data from the sensor that is part of the non-navigation system on the platform (McIver: Para. 0087; "As one illustrative example, aircraft system interface 416 allows mission manager 401 to receive information from inertial navigation system 418. Further, aircraft system interface 416 allows mission manager 401 to send information to navigation system 420. For example, mission manager 401 may send updated route information to navigation system 420 substantially in real-time and continuously during the flight of aircraft 415.").
McIver is silent to transforming the sensor data into a format to be used by a routing system on the platform; and the sensor data that is used to generate the route the has been transformed into the format for use by the routing system.
In a similar field, Stahlin teaches transforming the sensor data into a format to be used by a routing system on the platform (Stahlin: Para. 0091-0094; "In this regard, it is important for the data from the mobile navigation appliance to be converted to the data format of the integrated appliance. There are three suitable methods for this: Complete transformation of the data takes place in the mobile appliance 160. This is a flexible variant. The mobile appliance transforms the data into a raw format, and the integrated appliance 130 transforms this raw format into the internally used format. The whole transformation takes place in the integrated appliance 130, 140. This requires the conversion routines to be able to be updated retrospectively too in order to allow customization to suit new generations of mobile appliances."); and generating a route by the routing system based, at least in part, on the sensor data that has been transformed into the format for use by the routing system (Stahlin: Para. 0064 and 0096; "The signals from the GPS receiver 106 and from the other sensors are handled in the control unit 140. The vehicle position ascertained from said signals is aligned using map matching by means of road maps. The routing information obtained in this manner is transmitted to the MMI 140 and is output on the monitor 128 (which may also be in the form of a laser display or head up display), for example." "If a plurality of mobile appliances are used, e.g. a mobile navigation appliance and a smartphone with a navigation software, then prescribed criteria are used to select which map data are loaded into the integrated navigation unit. By way of example, such criteria may be the currentness of the map data, the accuracy, the compatibility, etc. When additional functions are presented on the mobile appliances, either the user can decide which function is presented on which appliance, or one of the systems (preferably the integrated system) decides this.") for the benefit of using sensor data for navigation purposes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to format the sensor data from McIver, into a format that can be read by a navigation system as taught by Stahlin, for the benefit of using sensor data for navigation purposes.
Regarding claim 2, McIver and Stahlin remain applied as in claim 1, and Stahlin goes on to further teach [t]he method of Claim 1, wherein the sensor is an image sensor, further comprising: receiving image sensor data from the sensor carried by the platform (Stahlin: Para. 0065; "In addition, the system 100 has a sensor 201, for example in the form of a camera or a laser scanner. The sensor 201 is capable of sensing the relative head position of the driver or else of the passenger relative to the windshield."); processing the image sensor data into the format for use by the routing system (Stahlin: Para. 0091-0094; "In this regard, it is important for the data from the mobile navigation appliance to be converted to the data format of the integrated appliance. There are three suitable methods for this: Complete transformation of the data takes place in the mobile appliance 160. This is a flexible variant. The mobile appliance transforms the data into a raw format, and the integrated appliance 130 transforms this raw format into the internally used format. The whole transformation takes place in the integrated appliance 130, 140. This requires the conversion routines to be able to be updated retrospectively too in order to allow customization to suit new generations of mobile appliances."); and generating the route based, at least in part, on the image sensor data having been processed into the format for use in the routing system (Stahlin: Para. 0064 and 0096; "The signals from the GPS receiver 106 and from the other sensors are handled in the control unit 140. The vehicle position ascertained from said signals is aligned using map matching by means of road maps. The routing information obtained in this manner is transmitted to the MMI 140 and is output on the monitor 128 (which may also be in the form of a laser display or head up display), for example." "If a plurality of mobile appliances are used, e.g. a mobile navigation appliance and a smartphone with a navigation software, then prescribed criteria are used to select which map data are loaded into the integrated navigation unit. By way of example, such criteria may be the currentness of the map data, the accuracy, the compatibility, etc. When additional functions are presented on the mobile appliances, either the user can decide which function is presented on which appliance, or one of the systems (preferably the integrated system) decides this.").
Regarding claim 3, McIver and Stahlin remain applied as in claim 2, and McIver goes on to further teach [t]he method of Claim 2, wherein the non-navigation system on the platform is a threat warning system, further comprising: capturing the image sensor data during active monitoring for threats by the threat warning system (McIver: Para. 0090, 0091, 0093, and 0094; "For example, on-board threat detection 412 may include an identification of potential threats made using video camera systems, radar systems, infrared systems, and/or other suitable types of on-board sensor systems." "Off-board threat information 414 comprises information provided by a source off-board aircraft 415. For example, off-board threat information 414 may include information provided by a control station, surveillance aircraft, communications intelligence, signals intelligence, foot soldiers performing surveillance, and/or other off-board sources." "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "Routing analysis and planning process 500 uses information 504, mission parameters 506, control features 508, and objective functions weights 510 to form desired route 502. Information 504 may be an example of information 238 in FIG. 2. Information 504 includes digital elevation model 512, sensor data 514, electronic order of battle 516, and model 518. Electronic order of battle 516 includes an identification of threats and information about the threats that may be encountered during the mission. Model 518 includes aircraft signature 520, aircraft performance 522, and aircraft resources 524."); processing the image sensor data from the threat warning system and providing a result of the processing to the routing system (McIver: Para. 0093 and 0094; "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "Routing analysis and planning process 500 uses information 504, mission parameters 506, control features 508, and objective functions weights 510 to form desired route 502. Information 504 may be an example of information 238 in FIG. 2. Information 504 includes digital elevation model 512, sensor data 514, electronic order of battle 516, and model 518. Electronic order of battle 516 includes an identification of threats and information about the threats that may be encountered during the mission. Model 518 includes aircraft signature 520, aircraft performance 522, and aircraft resources 524."); and generating the route based, at least in part, on the result of processing the image sensor data from the threat warning system (McIver: Para. 0087; "As one illustrative example, aircraft system interface 416 allows mission manager 401 to receive information from inertial navigation system 418. Further, aircraft system interface 416 allows mission manager 401 to send information to navigation system 420. For example, mission manager 401 may send updated route information to navigation system 420 substantially in real-time and continuously during the flight of aircraft 415.").
Regarding claim 9, McIver and Stahlin remain applied as in claim 1, and Stahlin goes on to further teach [t]he method of Claim 1, further comprising: receiving navigation data from a navigation system on the platform, wherein the navigation system includes at least one of a global positioning system (GPS) and an inertial navigation system (INS) (Stahlin: Para. 0064 and 0096; "The signals from the GPS receiver 106 and from the other sensors are handled in the control unit 140. The vehicle position ascertained from said signals is aligned using map matching by means of road maps. The routing information obtained in this manner is transmitted to the MMI 140 and is output on the monitor 128 (which may also be in the form of a laser display or head up display), for example." "If a plurality of mobile appliances are used, e.g. a mobile navigation appliance and a smartphone with a navigation software, then prescribed criteria are used to select which map data are loaded into the integrated navigation unit. By way of example, such criteria may be the currentness of the map data, the accuracy, the compatibility, etc. When additional functions are presented on the mobile appliances, either the user can decide which function is presented on which appliance, or one of the systems (preferably the integrated system) decides this."); generating the route by the routing system based, at least partially, on the navigation data for use by the routing system (Stahlin: Para. 0096; "If a plurality of mobile appliances are used, e.g. a mobile navigation appliance and a smartphone with a navigation software, then prescribed criteria are used to select which map data are loaded into the integrated navigation unit. By way of example, such criteria may be the currentness of the map data, the accuracy, the compatibility, etc. When additional functions are presented on the mobile appliances, either the user can decide which function is presented on which appliance, or one of the systems (preferably the integrated system) decides this."); moving the platform along the route, wherein the route is based on the sensor data and the navigation data (Stahlin: Para. 0065; "In addition, the system 100 has a sensor 201, for example in the form of a camera or a laser scanner. The sensor 201 is capable of sensing the relative head position of the driver or else of the passenger relative to the windshield. The sensor unit 201 is connected by means of the data line 202 to the navigation unit 130 or to the computation unit 140 thereof. This connection may be wired or wireless.").
Regarding claim 14, McIver and Stahlin remain applied as in claim 9, and McIver goes on to further teach [t]he method of Claim 9, further comprising: weighting the sensor data at a first weight and weighting the navigation data at a second weight when using both the sensor data and the navigation data to generate the route, wherein the first weight and the second weight are different (McIver: Para. 0098 and 0099; "In this illustrative example, routing analysis and planning process 500 forms desired route 502 based on a number of objective functions. These objective functions include, for example, distance, fuel usage, detection, and threat exposure. Routing analysis and planning process 500 uses relative weightings for these objective functions to form desired route 502. The relative weightings for the objective functions may be based on the type of mission, the type of aircraft, and/or other suitable factors." "For example, when performing covert missions, detection may be more important and have a greater weight than fuel usage. When performing other types of missions, survivability of the aircraft may be more important than detection. With these types of missions, distance and fuel usage may have greater weights as compared to detection.").
Regarding claim 16, McIver and Stahlin remain applied as in claim 1, and McIver goes on to further teach [t]he method of Claim 1, further comprising: determining that a region is to be avoided based on the sensor data obtained from the sensor (McIver: Para. 0094 and 0096; "Routing analysis and planning process 500 uses information 504, mission parameters 506, control features 508, and objective functions weights 510 to form desired route 502. Information 504 may be an example of information 238 in FIG. 2. Information 504 includes digital elevation model 512, sensor data 514, electronic order of battle 516, and model 518. Electronic order of battle 516 includes an identification of threats and information about the threats that may be encountered during the mission." "Control features 508 are geospatial features that control how routing analysis and planning process 500 forms desired route 502. For example, control features 508 may include geospatial polygons and/or closed polygonal chains that represent areas that should be avoided by the aircraft during flight... Control features 508 also may include features that are used to form desired route 502 within a particular area."); determining, while the platform is moving, that the route will traverse the region that is to be avoided (McIver: Para. 0095 and 0096; "Mission parameters 506 may be selected based on the type of mission for the aircraft, safety guidelines, and/or other suitable factors. For example, flying below the minimum altitude for the aircraft may reduce the safety of the aircraft, reduce performance of the aircraft, and/or generate errors in the geospatial data obtained by the aircraft." "Control features 508 are geospatial features that control how routing analysis and planning process 500 forms desired route 502. For example, control features 508 may include geospatial polygons and/or closed polygonal chains that represent areas that should be avoided by the aircraft during flight."); bounding the region that is to avoided (McIver: Para. 0096; "Control features 508 are geospatial features that control how routing analysis and planning process 500 forms desired route 502. For example, control features 508 may include geospatial polygons and/or closed polygonal chains that represent areas that should be avoided by the aircraft during flight."); generating a radius around the bounded region to be avoided (McIver: Para. 0096; "For example, control features 508 may include geospatial polygons and/or closed polygonal chains that represent areas that should be avoided by the aircraft during flight. A closed polygonal chain is a series of line segments that are connected such that the first vertex and the last vertex coincide or are connected by a line segment. In other illustrative examples, control features 508 may also include other types of polygonal chains."); altering the route to move the platform around the radius so as to avoid the bounded region (McIver: Para. 0096 and 0117; "For example, control features 508 may include geospatial polygons and/or closed polygonal chains that represent areas that should be avoided by the aircraft during flight. A closed polygonal chain is a series of line segments that are connected such that the first vertex and the last vertex coincide or are connected by a line segment. In other illustrative examples, control features 508 may also include other types of polygonal chains. Control features 508 also may include features that are used to form desired route 502 within a particular area." "The mission management process may then change route 802 to new route 818. New route 818 includes target point 820. As depicted, new route 818 for aircraft 806 avoids pop-up threat area 816. In this manner, new route 818 increases survivability for aircraft 806 and reduces exposure of aircraft 806 to threat 814.").
Regarding claim 20, McIver teaches [a] computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for platform routing, the process comprising (McIver: Para. 0069 and 0084; "Processor unit 304 serves to execute instructions for software that may be loaded into memory 306." "With reference now to FIG. 4, an illustration of a mission management process is depicted in accordance with an advantageous embodiment. Mission management process 400 is an example of one implementation for mission management process 212 in FIG. 2."): receiving sensor data from at least one sensor carried by a platform, wherein the sensor is part of a non-navigation system on the platform (McIver: Para. 0043; "Route 220 includes vertical flight path 222 and horizontal flight path 224. Vertical flight path 222 includes the various altitudes at which aircraft 202 will fly during flight 210. Horizontal flight path 224 includes the geographic coordinates through which aircraft 202 will fly during flight 210."); generating a route by the routing system based, at least in part, on the sensor data (McIver: Para. 0093 and 0094; "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "Routing analysis and planning process 500 uses information 504, mission parameters 506, control features 508, and objective functions weights 510 to form desired route 502. Information 504 may be an example of information 238 in FIG. 2. Information 504 includes digital elevation model 512, sensor data 514, electronic order of battle 516, and model 518. Electronic order of battle 516 includes an identification of threats and information about the threats that may be encountered during the mission. Model 518 includes aircraft signature 520, aircraft performance 522, and aircraft resources 524."); and moving the platform along the route, wherein the route is based, at least in part, on the sensor data from the sensor that is part of the non- navigation system on the platform (McIver: Para. 0087; "As one illustrative example, aircraft system interface 416 allows mission manager 401 to receive information from inertial navigation system 418. Further, aircraft system interface 416 allows mission manager 401 to send information to navigation system 420. For example, mission manager 401 may send updated route information to navigation system 420 substantially in real-time and continuously during the flight of aircraft 415.").
McIver is silent to transforming the sensor data into a format to be used by a routing system on the platform; and the sensor data that is used to generate the route the has been transformed into the format for use by the routing system.
In a similar field, Stahlin teaches transforming the sensor data into a format to be used by a routing system on the platform (Stahlin: Para. 0091-0094; "In this regard, it is important for the data from the mobile navigation appliance to be converted to the data format of the integrated appliance. There are three suitable methods for this: Complete transformation of the data takes place in the mobile appliance 160. This is a flexible variant. The mobile appliance transforms the data into a raw format, and the integrated appliance 130 transforms this raw format into the internally used format. The whole transformation takes place in the integrated appliance 130, 140. This requires the conversion routines to be able to be updated retrospectively too in order to allow customization to suit new generations of mobile appliances."); and generating a route by the routing system based, at least in part, on the sensor data that has been transformed into the format for use by the routing system (Stahlin: Para. 0064 and 0096; "The signals from the GPS receiver 106 and from the other sensors are handled in the control unit 140. The vehicle position ascertained from said signals is aligned using map matching by means of road maps. The routing information obtained in this manner is transmitted to the MMI 140 and is output on the monitor 128 (which may also be in the form of a laser display or head up display), for example." "If a plurality of mobile appliances are used, e.g. a mobile navigation appliance and a smartphone with a navigation software, then prescribed criteria are used to select which map data are loaded into the integrated navigation unit. By way of example, such criteria may be the currentness of the map data, the accuracy, the compatibility, etc. When additional functions are presented on the mobile appliances, either the user can decide which function is presented on which appliance, or one of the systems (preferably the integrated system) decides this.") for the benefit of using sensor data for navigation purposes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to format the sensor data from McIver into a format that can be read by a navigation system, as taught by Stahlin, for the benefit of using sensor data for navigation purposes.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Stahlin as applied to claim 3 above, and further in view of Jamieson et al. (US Pub. No. 20040233414 A1), herein after Jamieson.
Regarding claim 4, McIver and Stahlin remain applied as in claim 3, and McIver goes on to further teach [t]he method of Claim 3, wherein the image sensor is a part of the threat warning system, further comprising: capturing infrared (IR) image data by the image sensor while scanning for threats to the platform (McIver: Para. 0090; "In this illustrative example, on-board threat detection 412 comprises an identification of potential threats detected using sensor systems on-board aircraft 415 in this example. For example, on-board threat detection 412 may include an identification of potential threats made using video camera systems, radar systems, infrared systems, and/or other suitable types of on-board sensor systems.").
McIver is silent to processing the IR image data to generate a clutter map; wherein the clutter map is in the format for use by the routing system; and routing the platform based, at least in part, on the clutter map.
In a similar field, Jamieson teaches processing the IR image data to generate a clutter map (Jamieson: Para. 0080; "By laser scanning a perimeter surrounding a ground target with the LPAS, a 3-dimensional image scene can be assembled in azimuth, elevation, and range from the received laser energy back scatterings as described herein above. Scanning multiple times, on the order of every 5-10 seconds, for example, a clutter map can be created whereby the data is accumulated and assembled from multiple passes."); and routing the platform based, at least in part, on the clutter map (Jamieson: Para. 0080 and 0082; "The accumulation of data may be then stored in a reference image, also know as a background clutter map. Switching to real-time data, each image scene dataset of azimuth, elevation, and range is compared to the reference clutter map. If the real-time data matches the clutter map to within a variable distance of spatial resolution, no processed data is reported. Likewise, if no representative data point is present in the clutter map, a difference is noted and displayed on a geo-located map or aerial photograph." "A still further application of the LPAS is in short range airport traffic control wherein the LPAS may be used in a fashion similar to ground traffic control radar but over shorter distances, with finer detection, and with a laser as the illumination source. Using the scanning laser beam, the area around the flight deck, for example, can be scanned in real-time. Using the moving ground target capability mentioned above, it is possible to detect and track individuals, small vehicles, and other objects such as wildlife that may be hazardous to aircraft operation or represent a potential terrorist attempt.") for the benefit of discerning between areas that contain too many elements that the aircraft would wish to avoid.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route analysis system from McIver to process the visual sensor data via clutter maps of undesirable or potentially hazardous features, as taught by Jamieson, for the benefit of discerning between areas that contain too many elements that the aircraft would wish to avoid.
Jamieson, however, is silent to wherein the clutter map is in the format for use by the routing system.
In a similar field, Stahlin teaches wherein the clutter map is in the format for use by the routing system (examiner interprets that the clutter maps are a type of sensor data) (Stahlin: Para. 0093; The mobile appliance transforms the data into a raw format, and the integrated appliance 130 transforms this raw format into the internally used format.) for the benefit of using sensor data for navigation purposes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that one can format the clutter maps, which are a type of sensor data, from Jamieson into a format that can be read by a navigation system, as taught by Stahlin, for the benefit of using sensor data for navigation purposes.
Regarding claim 5, McIver, Stahlin, and Jamieson remain applied as in claim 4, and McIver goes on to further teach [t]he method of Claim 4, further comprising: ranking clutter in the clutter map by one of (i) the threat warning system and (ii) the routing system (McIver: Para. 0043, 0045, 0093, 0098 and 0099; "In this illustrative example, route analysis and planning process 214 manages route 220 for flight 210 of aircraft 202. Route 220 includes vertical flight path 222 and horizontal flight path 224. Vertical flight path 222 includes the various altitudes at which aircraft 202 will fly during flight 210. Horizontal flight path 224 includes the geographic coordinates through which aircraft 202 will fly during flight 210. These geographic coordinates may be in the form of, for example, latitude and longitude." "Further, route analysis and planning process 214 plans and manages route 220 such that undesired exposure of aircraft 202 during flight 210 is reduced. Undesired exposure includes exposure to potential threats. Potential threats may include, for example, without limitation, electronic surveillance systems, hostile personnel, sensor systems in hostile environments, radar and/or optically guided missiles, anti-aircraft artillery, and/or other suitable types of threats." "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "In this illustrative example, routing analysis and planning process 500 forms desired route 502 based on a number of objective functions. These objective functions include, for example, distance, fuel usage, detection, and threat exposure. Routing analysis and planning process 500 uses relative weightings for these objective functions to form desired route 502. The relative weightings for the objective functions may be based on the type of mission, the type of aircraft, and/or other suitable factors." "For example, when performing covert missions, detection may be more important and have a greater weight than fuel usage. When performing other types of missions, survivability of the aircraft may be more important than detection. With these types of missions, distance and fuel usage may have greater weights as compared to detection."); and generating the route based, at least in part, on the ranked clutter (McIver: Para. 0098 and 0099; "In this illustrative example, routing analysis and planning process 500 forms desired route 502 based on a number of objective functions. These objective functions include, for example, distance, fuel usage, detection, and threat exposure. Routing analysis and planning process 500 uses relative weightings for these objective functions to form desired route 502. The relative weightings for the objective functions may be based on the type of mission, the type of aircraft, and/or other suitable factors." "For example, when performing covert missions, detection may be more important and have a greater weight than fuel usage. When performing other types of missions, survivability of the aircraft may be more important than detection. With these types of missions, distance and fuel usage may have greater weights as compared to detection."). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Stahlin and Jamieson as applied to claims 4-5 above, and further in view of Olsen; Eric (US Pub. No. 20170372463 A1), herein after Olsen.
Regarding claim 6, McIver, Stahlin, and Jamieson remain applied as in claim 5, and McIver goes on to further teach determining that the… clutter is in the at least one category (McIver: Para. 0043, 0045, 0093, 0098 and 0099; "In this illustrative example, route analysis and planning process 214 manages route 220 for flight 210 of aircraft 202. Route 220 includes vertical flight path 222 and horizontal flight path 224. Vertical flight path 222 includes the various altitudes at which aircraft 202 will fly during flight 210. Horizontal flight path 224 includes the geographic coordinates through which aircraft 202 will fly during flight 210. These geographic coordinates may be in the form of, for example, latitude and longitude." "Further, route analysis and planning process 214 plans and manages route 220 such that undesired exposure of aircraft 202 during flight 210 is reduced. Undesired exposure includes exposure to potential threats. Potential threats may include, for example, without limitation, electronic surveillance systems, hostile personnel, sensor systems in hostile environments, radar and/or optically guided missiles, anti-aircraft artillery, and/or other suitable types of threats." "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "In this illustrative example, routing analysis and planning process 500 forms desired route 502 based on a number of objective functions. These objective functions include, for example, distance, fuel usage, detection, and threat exposure. Routing analysis and planning process 500 uses relative weightings for these objective functions to form desired route 502. The relative weightings for the objective functions may be based on the type of mission, the type of aircraft, and/or other suitable factors." "For example, when performing covert missions, detection may be more important and have a greater weight than fuel usage. When performing other types of missions, survivability of the aircraft may be more important than detection. With these types of missions, distance and fuel usage may have greater weights as compared to detection.").
McIver is silent to [t]he method of Claim 5, further comprising; ranking the clutter based, at least in part, on pixel intensity as observed by the image sensor in the threat warning system; wherein the clutter is ranked into at least two categories, wherein at least one category results in the routing system altering the route; and altering the route in response to the determination that the ranked clutter is in the at least one category.
In a similar field, Olsen teaches [t]he method of Claim 5, further comprising; ranking the clutter based, at least in part, on pixel intensity as observed by the image sensor in the threat warning system; wherein the clutter is ranked into at least two categories, wherein at least one category results in the routing system altering the route (Olsen: Para. 0011, 0015, 0019, and 0020 ; "FIG. 1 is a diagram illustrating one embodiment of a system 100 for generating a globally contrasted composite image. In the depicted embodiment, a vehicle 102 follows a path 104 over terrain 106 while capturing images with an image capture device 108 for processing by an image generator 110. The vehicle 102 is capable of traversing over or on the terrain 106 and following a path determined, in part, by the capabilities of the image capture device 108. In the depicted embodiment, the vehicle 102 is an airplane. Other examples of vehicles 102 suitable for use in embodiments of the present disclosure include, but are not limited to, vehicles capable of flight (i.e., helicopters, gliders, drones, powered parachutes or gliders), and vehicles capable of land- or water-based travel." "The image capture device 108 is, in one embodiment, a thermographic camera." "The image information 304, in one example, includes a series of images 306. Each image 306 may be stored with metadata 308. The metadata 308, in one embodiment, includes any type of relevant image information including, but not limited to, gps information, speed of the vehicle, ambient temperature, altitude, angle of image capture, etc." "The level analyzer 310, in one embodiment, is configured to analyze the contrast of each of the images 306 to determine a high and a low contrast level. The level analyzer 310 also is configured to determine a tonal distribution of each image. One example of a tonal distribution is a histogram that is graphical representation of the tonal distribution of each image 306. The level analyzer 310, accordingly, may be configured to generate a histogram that calculates how many pixels of each image correspond to a particular tonal value. For example, using a grayscale color space of 256 shades of grayscale, the level analyzer 310 is configured to determine how many pixels in an image correspond to each of the different 256 shades of grayscale. In other words, the level analyzer 310 may produce the histogram by separating the different shades of the image into 256 categories and counting the number of image pixels in each category. The level analyzer 310 is configured to analyze each image and update the metadata 308 of each image with the result of the analysis. In one example, the result of the analysis is a table of the pixel counts. In another embodiment, the result of the analysis is a high and a low value for a brightness of the image."); and altering the route in response to the determination that the ranked clutter is in the at least one category (Olsen: Para. 0011; "FIG. 1 is a diagram illustrating one embodiment of a system 100 for generating a globally contrasted composite image. In the depicted embodiment, a vehicle 102 follows a path 104 over terrain 106 while capturing images with an image capture device 108 for processing by an image generator 110. The vehicle 102 is capable of traversing over or on the terrain 106 and following a path determined, in part, by the capabilities of the image capture device 108. In the depicted embodiment, the vehicle 102 is an airplane. Other examples of vehicles 102 suitable for use in embodiments of the present disclosure include, but are not limited to, vehicles capable of flight (i.e., helicopters, gliders, drones, powered parachutes or gliders), and vehicles capable of land- or water-based travel.") for the benefit of determining which area is the safest to pass through between the surrounding areas.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the clutter maps used for routing from McIver in view of Stahlin and Jamieson to analyze and rank the metadata of thermal images of the vehicle’s surroundings, as taught by Olsen, for the benefit of determining which area is the safest to pass through between the surrounding areas.
Regarding claim 7, McIver, Stahlin, Jamieson, and Olsen remain applied as in claim 6, and McIver goes on to further teach [t]he method of Claim 6, further comprising: altering the route, based on instructions from the routing system, while the platform is moving in response to active monitoring of IR image data observed by the image sensor on the threat warning system (McIver: Para. 0043, 0045, 0093, 0098 and 0099; "In this illustrative example, route analysis and planning process 214 manages route 220 for flight 210 of aircraft 202. Route 220 includes vertical flight path 222 and horizontal flight path 224. Vertical flight path 222 includes the various altitudes at which aircraft 202 will fly during flight 210. Horizontal flight path 224 includes the geographic coordinates through which aircraft 202 will fly during flight 210. These geographic coordinates may be in the form of, for example, latitude and longitude." "Further, route analysis and planning process 214 plans and manages route 220 such that undesired exposure of aircraft 202 during flight 210 is reduced. Undesired exposure includes exposure to potential threats. Potential threats may include, for example, without limitation, electronic surveillance systems, hostile personnel, sensor systems in hostile environments, radar and/or optically guided missiles, anti-aircraft artillery, and/or other suitable types of threats." "Routing analysis and planning process 500 forms desired route 502 based on various sources of information. Desired route 502 is an example of one implementation for route 220 in FIG. 2." "In this illustrative example, routing analysis and planning process 500 forms desired route 502 based on a number of objective functions. These objective functions include, for example, distance, fuel usage, detection, and threat exposure. Routing analysis and planning process 500 uses relative weightings for these objective functions to form desired route 502. The relative weightings for the objective functions may be based on the type of mission, the type of aircraft, and/or other suitable factors." "For example, when performing covert missions, detection may be more important and have a greater weight than fuel usage. When performing other types of missions, survivability of the aircraft may be more important than detection. With these types of missions, distance and fuel usage may have greater weights as compared to detection.").
Regarding claim 8, McIver, Stahlin, and Jamieson remain as applied as in claim 4, however Jamieson is silent to [t]he method of Claim 4, wherein processing the IR image data to generate the clutter map includes (i) ortho-rectifying the captured IR image data; (ii) registering the ortho-rectified IR image data with a reference image to obtain a registration result; and (iii) determining a location of the platform based on the registration result, and the method comprising: guiding the platform based on the location determined from the registration result of registering the ortho-rectified IR image data obtained from the sensor in the threat warning system with the reference image.
In a similar field, Olsen teaches [t]he method of Claim 4, wherein processing the IR image data to generate the clutter map includes (i) ortho-rectifying the captured IR image data (Olsen: Para. 0016; "The system 100 is configured to capture images of the terrain 108, contrast correct, and orthorectify the images, and create a composite image of the entire terrain 106."); (ii) registering the ortho-rectified IR image data with a reference image to obtain a registration result (Olsen: Para. 0028; "The image generator 110 includes an orthorectifier 314 and a georeference 316 for the final generation of the composite image. As described above, the orthorectifier 314 and georeferencer 316 are configured to map images to a three-dimensional model of the terrain. The three-dimensional model of the terrain may be generated by a laser rangefinder in communication with the image generator 110 such that the image generator 110 may store laser rangefinder information with the metadata 308. The individual images 306, after having been contrast corrected, may be mapped to the three-dimensional model, as described above."); and the method comprising: guiding the platform based on the location determined from the registration result of registering the ortho-rectified IR image data obtained from the sensor in the threat warning system with the reference image (Olsen: Para. 0011 and 0016; "In the depicted embodiment, a vehicle 102 follows a path 104 over terrain 106 while capturing images with an image capture device 108 for processing by an image generator 110. The vehicle 102 is capable of traversing over or on the terrain 106 and following a path determined, in part, by the capabilities of the image capture device 108. In the depicted embodiment, the vehicle 102 is an airplane. Other examples of vehicles 102 suitable for use in embodiments of the present disclosure include, but are not limited to, vehicles capable of flight (i.e., helicopters, gliders, drones, powered parachutes or gliders), and vehicles capable of land- or water-based travel." "The system 100 is configured to capture images of the terrain 108, contrast correct, and orthorectify the images, and create a composite image of the entire terrain 106.") for the benefit of correcting the image data from the thermal camera for any flaws in the image caused by the camera, dimensions of the surface, or motion of the vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the thermal images Jamieson by ortho-rectifying first before they are processed for navigation, as taught by Olsen, for the benefit of correcting the image data from the thermal camera for any flaws in the image caused by the camera, dimensions of the surface, or motion of the vehicle.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Stahlin as applied to claim 9 above, and further in view of DeBitetto et al. (US Pub. No. 20190011934 A1), herein after DeBitetto.
Regarding claim 10, McIver and Stahlin remain applied as in claim 9, however McIver is silent to [t]he method of Claim 9, further comprising: determining that the navigation system is not operable; continuing to move the platform along the route while relying on the sensor data and not relying on the navigation data while the navigation system is inoperable.
In a similar field, DeBitetto teaches [t]he method of Claim 9, further comprising: determining that the navigation system is not operable (DeBitetto: Para. 0075; "The navigation system 110 uses GPS data to determine the heading required for travel to reach the desired destination, and can plan a route along the transmission infrastructure of the environment 200 based on the determined required heading."); continuing to move the platform along the route while relying on the sensor data and not relying on the navigation data while the navigation system is inoperable (DeBitetto: Para. 0060 and 0076; "For example, the sensor package of the navigation system 110 can include a global positioning system (GPS) receiver, an infrared (IR) sensor, a magnetic field sensor, a thermal sensor, radar, and electro-optical sensor, an auditory sensor, an accelerometer, a compass, a ranging sensor, a camera, or other such sensors for gathering environmental data." "The navigation system 110 gathers data from multiple sources (e.g., GPS, thermal, electromagnetic, infrared, visual, etc.) as described above for redundancy and to increase the accuracy of localization. For example, if GPS data is not received or does not have the resolution required for navigation, other data can be used for localization and navigation. In some implementations, a voting system can be used to determine if a landmark is being identified by the navigation system 110 of the UAV 100. For example, the navigation system 110 can use a thermal signature, a visual signature, and electromagnetic signature of a feature in the environment 200 to determine what the feature is.") for the benefit of allowing the vehicle to travel when the navigation system cannot be used.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the control system from McIver with the ability to navigate when a there is an issue with the navigation system, as taught by DeBitetto, for the benefit of allowing the vehicle to travel when the navigation system cannot be used.
Regarding claim 15, McIver and Stahlin remain applied as in claim 9, however McIver is silent to [t]he method of Claim 1, further comprising: dynamically updating the route in response to sensor data being collected while the platform moves.
In a similar field, DeBitetto teaches [t]he method of Claim 1, further comprising: dynamically updating the route in response to sensor data being collected while the platform moves (DeBitetto: Para. 0085, 0089, and 0090; "In some implementations, a known speed, heading, or other data can be used by the navigation system 110 to update the estimated location and anticipate the next location of the UAV 100 during flight, further increasing accuracy of the particle filter as new data signatures are measured." "The UAV 100 can subsequently adjust a flight path to gather additional information to confirm any assumptions that were made about the environment 300 and update its DNN. For example, if the UAV 100 determines that it is near a partially occluded landmark, the UAV can perform a simulation to determine how best to gather additional data about the landmark and then adjust its position to gather the additional data regarding the landmark and confirm the identity of the landmark." "In some implementations, rather than using landmarks, the navigation system 110 builds a map from scratch during navigation. The map is built using the environmental data gathered by the one or more sensors of the UAV 100. In some implementations, the UAV uploads the map it built to a cloud computing system (or other such communal storage) for other UAVs to download. In this way, a plurality of UAVs work together to build and update a map of the UAV highway. For example, if a portion of the UAV highway changes or becomes unusable (e.g., if a power line goes down and is no longer detectable by the UAV 100), the UAV can update its local map and send this information to the communal storage to update a global UAV highway map.") for the benefit of allowing the navigation system to continuously monitor the region that it is traveling through for any hazards that were not previously accounted for.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the routing system from McIver to dynamically adjust the route based on the sensor data of the surroundings, as taught by DeBitetto, for the benefit of allowing the routing system to continuously monitor the region that it is traveling through for any hazards that were not previously accounted for.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Stahlin and DeBitetto as applied to claim 10 above, and further in view of Kuehnle et al. (US Pub. No. 20140177914 A1), herein after Kuehnle.
Regarding claim 11, McIver, Stahlin, and DeBitetto remain applied as in claim 10, however DeBitetto is silent to [t]he method of Claim 10, further comprising: wherein when the navigation system is inoperable while the platform is moving, bounding a portion of the sensor data based on a contrast between two regions of the sensor data.
In a similar field, Kuehnle teaches [t]he method of Claim 10, further comprising: wherein when the navigation system is inoperable while the platform is moving, bounding a portion of the sensor data based on a contrast between two regions of the sensor data (Kuehnle: Para. 0043, 0133, and 0134; "In this example, the controller 5 includes a lane detector 6, a lane departure detector 9, a camera calibration module 10, a warning module 11 and a curvature measurement module 12. The lane detector 6 processes the image 3 by road characterization and tracks in the image 3, positions of image features 7L and 7R that represent the actual markings 8L, 8R, respectively, on the roadway 4. The lane detector 6 includes a reflection detection module, 6a, which detects road-surface reflections in the image 3 and reduces (suppresses) their contribution in detecting image features 7L and 7R." "For example, the boundary detector 6 checks for particularly dark image areas (dark patches), using brightness histograms of such image areas, and in consecutive image frames determines that such dark patches approach with the speed of the vehicle, indicates stationary areas on the road." "The processing of dark image patches also depends on the image resolution camera (imager) type. High dynamic range cameras, which can resolve contrast in dark regions, allow the boundary detector 6 to process dark shadows with more resolution.") for the benefit of distinguishing between different areas for further navigation related processing.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to process the sensor data while the navigation system is inoperable from DeBitetto based on contrast levels of the image, as taught by Kuehnle, for the benefit of distinguishing between different areas for further navigation related processing.
Regarding claim 12, McIver, Stahlin, DeBitetto, and Kuehnle remain applied as in claim 11, and Kuehnle goes on to further teach [t]he method of Claim 11, further comprising: detecting a horizon line in the sensor data obtained by the sensor (Kuehnle: Para. 0165; "As shown by example image 3 in FIG. 20A, markings and other objects, in the road plane, typically appear reduced in length and width as the horizon is approached in the image. The median spacing for such objects tends to also reduce as the horizon is nearer. Not in the road plane objects, such as trees 82, however tend to keep their width and spacing as the horizon is approached."); wherein the portion of the sensor data that is bounded is based on a horizon line detected in the sensor data (Kuehnle: Para. 0166; "The rows between the top and bottom of the marking detection ROI (e.g., NR and BBR) are used for such calculation. For example, tree trunks, being nearly parallel to the image plane, maintain their width as the horizon is approached, while in-the-road-plane objects generally do not.").

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McIver as applied to claim 17 above, and further in view of Jamieson.
Regarding claim 18, McIver remains as applied as in claim 17, and McIver goes on to further teach [t]he system of Claim 17, further comprising: wherein the non-navigation system is a threat warning system and the non- navigation sensor data is infrared (IR) sensor data (McIver: Para. 0090; "For example, on-board threat detection 412 may include an identification of potential threats made using video camera systems, radar systems, infrared systems, and/or other suitable types of on-board sensor systems.").
McIver is silent to an IR clutter map generated by the threat warning system based on the IR sensor data, wherein clutter regions are identified in the IR clutter map.
In a similar field, Jamieson teaches an IR clutter map generated by the threat warning system based on the IR sensor data, wherein clutter regions are identified in the IR clutter map (Jamieson: Para. 0080; "By laser scanning a perimeter surrounding a ground target with the LPAS, a 3-dimensional image scene can be assembled in azimuth, elevation, and range from the received laser energy back scatterings as described herein above. Scanning multiple times, on the order of every 5-10 seconds, for example, a clutter map can be created whereby the data is accumulated and assembled from multiple passes. The accumulation of data may be then stored in a reference image, also know as a background clutter map. Switching to real-time data, each image scene dataset of azimuth, elevation, and range is compared to the reference clutter map. If the real-time data matches the clutter map to within a variable distance of spatial resolution, no processed data is reported. Likewise, if no representative data point is present in the clutter map, a difference is noted and displayed on a geo-located map or aerial photograph.") for the benefit of discerning between areas that contain too many elements that the aircraft would wish to avoid.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route analysis system from McIver to process the visual sensor data via clutter maps of undesirable or potentially hazardous features, as taught by Jamieson, for the benefit of discerning between areas that contain too many elements that the aircraft would wish to avoid.
Regarding claim 19, McIver and Jamieson remain applied as in claim 18, and Jamieson goes on to further teach [t]he system of Claim 18, further comprising: logic to determine whether the clutter regions need to be avoided by the platform; wherein the route is altered based on the IR clutter map for the platform to avoid the clutter regions that have been determined to be avoided by the platform as the platform traverses the route (Jamieson: Para. 0080 and 0082; "The accumulation of data may be then stored in a reference image, also know as a background clutter map. Switching to real-time data, each image scene dataset of azimuth, elevation, and range is compared to the reference clutter map. If the real-time data matches the clutter map to within a variable distance of spatial resolution, no processed data is reported. Likewise, if no representative data point is present in the clutter map, a difference is noted and displayed on a geo-located map or aerial photograph." "A still further application of the LPAS is in short range airport traffic control wherein the LPAS may be used in a fashion similar to ground traffic control radar but over shorter distances, with finer detection, and with a laser as the illumination source. Using the scanning laser beam, the area around the flight deck, for example, can be scanned in real-time. Using the moving ground target capability mentioned above, it is possible to detect and track individuals, small vehicles, and other objects such as wildlife that may be hazardous to aircraft operation or represent a potential terrorist attempt.").

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the addition conditions for reducing the inertial drift calculations cited, namely: in response to integrating angular rates of platform attitude while the platform is moving and after it has been determined that the navigation system is inoperable is not taught in the prior art found. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young et al. (US Patent No. 8234068 B1) discloses a system for building and modifying a flight path for a vehicle based on sensor data of the surroundings and further discerning any potential hazards that are identified.
Frank et al. (US Patent No. 8244418 B1) discloses a system and method for monitoring the weather around a vehicle and alerting the operator of the vehicle to potentially hazardous weather conditions.
Testa; Stephen R. (US Patent No. 8244418 B1) discloses a threat detection system that monitors an area for potential threats and warns people and/or vehicles of a detected threat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663